IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DANIEL KARR JOHNSON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0750

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 27, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Daniel Karr Johnson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Lynn Bonjour, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the December 19, 2014, order denying

defendant’s motion to correct illegal sentence in Clay County Circuit Court case

number 10-1981-CF-000291-AXXX-MA. Upon issuance of mandate in this cause, a

copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).

BENTON, CLARK, and MAKAR, JJ., CONCUR.